DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18, 22-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2012/0123350 A1) in view of McLoughlin et al. (US 2015/0182691 A1).
With regard to claims 16 and 22-24, Giambattista et al. teach a medicament delivery device comprising: a medicament container comprising a syringe barrel having an attached medicament delivery member and a radially extending flange having a distal end surface (Fig. 6 syringe 16 see flange at the distal end, see needle delivery member in Figs. 8); a housing adapted to receive the medicament container (Fig. 4 member 12), the medicament container being movable between a retracted position in which the medicament delivery member is contained within the housing and an extended position in which the medicament delivery member extends from the housing ([0060], [0062]); a rear end cover axially fixed and attached to an open distal end of the housing, where the rear end cover has an internal portion comprising a radially inward extending flange (Figs. 3 and 6 cover 102 flange 105, cover 102 does not move along an axis perpendicular to the longitudinal axis of the device and is fixed to move along the longitudinal axis); an actuator having distal end and comprising a longitudinal groove that is in sliding engagement with the radially inward extending flange such that actuator is rotationally fixed relative to the housing (Figs. 2 and 3 actuator 80 has a longitudinal groove formed by 91 which interacts with 105, the groove necessarily extends in longitudinal and transverse dimensions, [0050], [0054], 80 does not rotate); a drive unit that acts upon the medicament container to advance it from its retracted position to its extended position and to expel its contents through the medicament delivery member ([0008], [0049], [0060], [0062], drive includes the plunger and spring); and a medicament container holder for carrying the medicament container as it is advanced, the medicament container holder having a proximal end that comprises a support surface and is configured with a through hole through which the medicament delivery member extends and a distal end opposite the proximal end (Figs. 4 and 8 member 36, support surface at 38); and a holding member releasably connected to the drive unit and attached to the medicament container holder, where the drive unit exerts a biasing force that moves the holding member proximally when the holding member is attached to the drive unit (Fig. 3, 6, 8, member 68, [0061]).  Giambattista et al. do not disclose the holding member comprises a biasing element arranged to bias the medicament container in a proximal direction in the medicament container holder and wherein the biasing element comprises a resilient structure in the form of a tubular wall provided with slots extending in the generally circumferential direction.  However, McLoughlin et al. discloses a holding member which comprises a resilient biasing element (Fig. 3 member 45) comprising a resilient structure in the form of a tubular wall provided with slots extending in a generally circumferential direction (Figs. 15 wall formed by 47 with slots in between) which engages the distal flange of the syringe to urge it into the proper position and prevent rearward movement during needle insertion to ensure full insertion ([0319]-[0320]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biasing element with the holding member of Giambattista et al. which engages the flange as in McLoughlin as McLoughlin teaches this is beneficial for proper positioning and preventing rearward movement during needle insertion to ensure full insertion.  As combined the biasing element can be incorporated into the holding member of Giambattista et al. as one piece or separate pieces.  When viewing Fig. 6 of Giambattista et al. the location of the holding member 68 can be seen.  The biasing member of McLoughlin is incorporated into the proximal end, as such it is below the drive unit and would be biased proximally by the drive unit and would necessarily dampen force from the drive unit that is exerted upon the medicament container.  As such the function of not breaking the medicament container is achieved as the structure to achieve the function is in place.  Further the device is designed to be operational and one would not expect the medicament container to break.  The container abuts the support surface and is held in this position via member 68. 
With regard to claim 18, see Reference Figure 1 below.




    PNG
    media_image1.png
    505
    674
    media_image1.png
    Greyscale

With regard to claims 25 and 26, see Fig. 4 arms 78 with ledges 74 which engage groove/recess 62 ([0061]).	
With regard to claim 27, see Figs. 3 and 6 and member 110 ([0061]).
With regard to claim 28, see Fig. 3 members 86 which engage 62 ([0049]).
With regard to claims 29 and 30, see Fig. 2 member 20 ([0049]).
With regard to claim 31, Giambattista et al. teach an assembly for advancing a medicament container comprising: a medicament container movable between a retracted position and an extended position, where the medicament container comprises a syringe barrel having a radially extending flange having a distal end surface (Fig. 6 syringe 16 see flange at the distal end, see needle delivery member in Figs. 8); a rear end cover axially fixed to an open distal end of a housing of a medicament delivery device and configured to attach the assembly within the housing, where the rear end cover has an internal portion comprising a radially inward extending flange (Figs. 3 and 6 cover 102 flange 105, cover 102 does not move along an axis perpendicular to the longitudinal axis of the device and is fixed to move along the longitudinal axis); an actuator having distal end and comprising a longitudinal groove that is in sliding engagement with the radially inward extending flange such that when the rear end cover is attached to the housing the actuator is rotationally fixed relative to the housing (Figs. 2 and 3 actuator 80 has a longitudinal groove formed by 91 which interacts with 105, the groove necessarily extends in longitudinal and transverse dimensions, [0050], [0054], 80 does not rotate); a medicament container holder for carrying the medicament container between the retracted position and the extended position, where the medicament container holder comprises a proximal end having a support surface (Figs. 4 and 8 member 36, support surface at 38); a drive unit operatively engaged with the medicament container holder to move the medicament container from the retracted position to the extended position ([0008], [0049], [0060], [0062], drive includes the plunger and spring); and a holding member releasably connected to the drive unit and attached to the medicament container holder (Fig. 3, 6, 8, member 68, [0061]).  Giambattista et al. do not disclose the holding member comprises a biasing element arranged to bias the medicament container in a proximal direction in the medicament container holder and wherein the biasing element comprises a resilient structure in the form of a tubular wall provided with slots extending in the generally circumferential direction.  However, McLoughlin et al. discloses a holding member which comprises a resilient biasing element (Fig. 3 member 45) comprising a resilient structure in the form of a tubular wall provided with slots extending in a generally circumferential direction (Figs. 15 wall formed by 47 with slots in between) which engages the distal flange of the syringe to urge it into the proper position and prevent rearward movement during needle insertion to ensure full insertion ([0319]-[0320]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biasing element with the holding member of Giambattista et al. which engages the flange as in McLoughlin as McLoughlin teaches this is beneficial for proper positioning and preventing rearward movement during needle insertion to ensure full insertion.  As combined the biasing element can be incorporated into the holding member of Giambattista et al. as one piece or separate pieces.  When viewing Fig. 6 of Giambattista et al. the location of the holding member 68 can be seen.  The biasing member of McLoughlin is incorporated into the proximal end, as such it is below the drive unit and would be biased proximally by the drive unit and would necessarily dampen force from the drive unit that is exerted upon the medicament container.  As such the function of not breaking the medicament container is achieved as the structure to achieve the function is in place.  Further the device is designed to be operational and one would not expect the medicament container to break.  The container abuts the support surface and is held in this position via member 68. 
With regard to claim 32, see claim 18.
With regard to claims 34 and 35, see claim 25.
With regard to claim 36, Giambattista et al. teach a medicament delivery device comprising: a medicament container comprising a syringe barrel having an attached medicament delivery member and a radially extending flange having a distal end surface (Fig. 6 syringe 16 see flange at the distal end, see needle delivery member in Figs. 8); a housing adapted to receive the medicament container (Fig. 4 member 12), the medicament container being movable between a retracted position in which the medicament delivery member isMcDONNELL BOEHNEN6HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOOR CHICAGO, IL 60606(312)913-0001contained within the housing and an extended position in which the medicament delivery member extends from the housing ([0060], [0062]); a rear end cover axially fixed and attached to an open distal end of the housing, where the rear end cover comprises a guide post having an internal portion comprising an end wall and a radially inward extending curved flange (Figs. 3 and 6 cover 102 flange 104, members 104 are curved and have an inward dimension taken as the flange, alternatively 105 is taken as the flange, see the post extending from the middle in Fig. 7 and engaged with 66, cover 102 does not move along an axis perpendicular to the longitudinal axis of the device and is fixed to move along the longitudinal axis); an actuator having distal end wall and comprising a longitudinal groove that is in sliding engagement with and configured to match the curve of the radially inward extending curved flange (Fig. 3 member 110, grooves on 121 are in sliding engagement with 104, 105 is also in sliding engagement with 121 via 104 [0057], [0059], Figs. 9-12) such that distal end wall will engage with the end wall of the rear end cover as the actuator slides axially relative to the rear end cover when delivery of medicament from the medicament container is completed (see transition between Figs. 9-12, the distal end wall engages with the end wall of the cover via the connection between 121 and 104, [0057], [0062]), where a distal portion of the actuator comprises a tubular guide element having a radially flexible proximally directed arm comprising a protrusion that is engaged with a longitudinally extending slit on the internal portion of the guide post (Fig. 3 the distal portion of 110 is tubular with arms 121 which extends in proximal and distal directions and are flexible and angle inward at the tip forming a protrusion, the post of the rear cover has an interior slit that holds 66, the protrusions is engaged with the slit via the intervening structural components); a drive unit that acts upon the medicament container to advance it from its retracted position to its extended position and to expel its contents through the medicament delivery member ([0008], [0049], [0060], [0062], drive includes the plunger and spring); and a medicament container holder for carrying the medicament container as it is advanced, the medicament container holder having a proximal end that comprises a support surface and is configured with a through hole through which the medicament delivery member extends and a distal end opposite the proximal end (Figs. 4 and 8 member 36, support surface at 38); and a holding member releasably connected to the drive unit and attached to the medicament container holder, where the drive unit exerts a biasing force that moves the holding member proximally when the holding member is attached to the drive unit (Fig. 3, 6, 8, member 68, [0061]).  Giambattista et al. do not disclose the holding member comprises a biasing element arranged to bias the medicament container in a proximal direction in the medicament container holder and wherein the biasing element comprises a resilient structure in the form of a tubular wall provided with slots extending in the generally circumferential direction.  However, McLoughlin et al. discloses a holding member which comprises a resilient biasing element (Fig. 3 member 45) comprising a resilient structure in the form of a tubular wall provided with slots extending in a generally circumferential direction (Figs. 15 wall formed by 47 with slots in between) which engages the distal flange of the syringe to urge it into the proper position and prevent rearward movement during needle insertion to ensure full insertion ([0319]-[0320]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biasing element with the holding member of Giambattista et al. which engages the flange as in McLoughlin as McLoughlin teaches this is beneficial for proper positioning and preventing rearward movement during needle insertion to ensure full insertion.  As combined the biasing element can be incorporated into the holding member of Giambattista et al. as one piece or separate pieces.  When viewing Fig. 6 of Giambattista et al. the location of the holding member 68 can be seen.  The biasing member of McLoughlin is incorporated into the proximal end, as such it is below the drive unit and would be biased proximally by the drive unit and would necessarily dampen force from the drive unit that is exerted upon the medicament container.  As such the function of not breaking the medicament container is achieved as the structure to achieve the function is in place.  Further the device is designed to be operational and one would not expect the medicament container to break.  The container abuts the support surface and is held in this position via member 68. 

Claims 19, 20, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2012/0123350 A1) and McLoughlin et al. (US 2015/0182691 A1) as applied to claims 18 and 32 above, and further in view of Klintenstedt, et al. (US 2013/0226082).
With regard to claim 19, 20, and 33, Giambattista et al.  and McLoughlin teach a device substantially as claimed with a plurality of slots in the biasing element.  However, Giambattista et al. and McLoughlin do not disclose the second set of slots are offset from the first in a longitudinal direction.  However, Klintenstedt teaches a biasing element (Fig. 3 member 36) arranged to bias the medicament container in a proximal direction in the medicament container holder ([0031]) and wherein the biasing element comprises a resilient structure (resilient structure 36) in the form of a tubular wall (Fig. 3) provided with first slots extending in the generally circumferential direction (Fig. 3) that are longitudinally offset form a second set of slots including bridges between the first and second slots sets which are also offset (see Reference Figures below).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the resilient structure of McLoughlin with that of Klintenstedt as Klintenstedt teach such structure is used for positioning the medicament container and this would provide equivalent biasing of the syringe.

    PNG
    media_image2.png
    381
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    484
    media_image3.png
    Greyscale

Response to Amendment
The amendments are sufficient to overcome the previous rejections under 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments are addressed in the rejection above, the claim is not specific as to which axis the cover is fixed or how it is fixed.  As interpreted above, the cover is taken to be axially fixed as to is fixed to move only along the longitudinal axis, additionally the cover is fixed in that it does not move along an axis perpendicular to the longitudinal axis of the injector.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramer et al. (US 2013/0289491) shows one example of an injector with a rear cover which remains stationary relative to the housing (Fig. 1B member 106).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783